
	

115 SRES 590 ATS: Recognizing the 171st anniversary of the arrival of pioneers belonging to The Church of Jesus Christ of Latter-day Saints to the Great Salt Lake Valley in Utah, and the contributions of the Church and its members to the United States and the world.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 590
		IN THE SENATE OF THE UNITED STATES
		
			July 24, 2018
			Mr. Hatch (for himself, Mr. Lee, Mr. Crapo, Mr. Risch, Mr. Flake, Mr. Heller, and Mr. Udall) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing the 171st anniversary of the arrival of pioneers belonging to The Church of Jesus
			 Christ
			 of Latter-day Saints to the Great Salt Lake Valley in	 Utah, and the
			 contributions of
			 the Church and its members to the United States and the world.
	
	
 Whereas in the years following the establishment of The Church of Jesus Christ of Latter-day Saints (referred to in this preamble as the LDS Church) in 1830, the early members of the LDS Church (referred to in this preamble as Latter-day Saint pioneers) experienced religious persecution manifested through physical assault, destruction of their houses and businesses, theft of their property, exile from their homes, threats of violence and war, imprisonment, rape, and murder;
 Whereas the petitions of the LDS Church to the United States Government for assistance and redress were frequently unanswered and produced no relief;
 Whereas the leader and prophet of the LDS Church, Joseph Smith, and his brother, Hyrum, were shot and killed by an armed mob;
 Whereas in a letter addressed to the President of the United States, James K. Polk, the new leader of the LDS Church, Brigham Young, wrote, … [W]hile we appreciate the Constitution of the United States as the most precious among the nations, we feel that we had rather retreat to the deserts, islands or mountain caves than consent to be ruled by governors and judges… who delight in injustice and oppression;
 Whereas in pursuit of liberty and religious freedom, the Latter-day Saint pioneers journeyed westward in the winter of 1846, and ultimately travelled more than 1,300 miles of wilderness across vast prairies, barren deserts, jagged mountains, and turbulent rivers;
 Whereas the Latter-day Saint pioneers endured extreme weather conditions, illness, hunger, and exhaustion, resulting in the pioneers losing young children, spouses, parents, and friends to exposure, disease, and starvation;
 Whereas upon entering the Great Salt Lake Valley in Utah on July 24, 1847, Brigham Young announced, “This is the right place,” foretelling how the valley would become home to many Latter-day Saints and their posterity;
 Whereas the Latter-day Saint pioneers worked together to plant crops, irrigate fields, and build homes and businesses, transforming the desert into a thriving community where they could live in safety and practice their religion without prejudice and abuse;
 Whereas on July 24, 1849, the Latter-day Saints first commemorated their arrival to their new home with a procession to Temple Square in Salt Lake City for a special devotional, followed by a feast of thanksgiving;
 Whereas Pioneer Day is a Utah State holiday celebrated on July 24th to remember and honor the early settlers with parades, flag ceremonies, re-enactments, devotionals, sporting events, feasts, dances, concerts, festivals, rodeos, and fireworks;
 Whereas the Latter-day Saint pioneers helped shape the settlement of the West by constructing bridges, building ferries, clearing trails, establishing communities, planting crops, expanding trade posts, erecting trail markers, and charting maps, all of which assisted thousands of settlers westward;
 Whereas the Latter-day Saint pioneers exemplified what can be achieved when industrious and resilient people work diligently and join together as communities to build a stronger and brighter future; and
 Whereas the bravery, determination, and ingenuity that the Latter-day Saint pioneers demonstrated inspires citizens of the United States and people across the world to triumph over adversity, to continuously strive toward progress and innovation, and to press forward with unconquerable faith and undaunted hope: Now, therefore, be it
		
	
 That the Senate— (1)recognizes Pioneer Day, on the 171st anniversary of the arrival of the early members of The Church of Jesus Christ of Latter-day Saints (referred to in this resolving clause as Latter-day Saint pioneers) to the Great Salt Lake Valley in Utah;
 (2)acknowledges the many sacrifices of the Latter-day Saint pioneers in their pursuit of liberty and religious freedom; and
 (3)commends the Latter-day Saint pioneers and their descendants for their significant contributions in facilitating the settlement of the West, and providing an example of courage, industry, and faith that inspires people throughout the world.
			
